              S DISTRICT
            TE           C
          TA




                                           O
     S




                                            U
    ED




                                             RT
                               ERED




UNIT
                O ORD
         IT IS S




                                               R NIA
                                     ton
                         usan Ills




NO
                  Judge S




                                               FO
 RT




                                            LI
         ER




    H




                                           A
              N                            C
                                F
                  D IS T IC T O
                        R
